Citation Nr: 0605435	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-10 384	)	DATE
	)
	)

On appeal from a decision entered by the
Department of Veterans Affairs Appeals Regional Office in 
Boston, Massachusetts


THE ISSUE

What evaluation is warranted for prostate cancer, with 
radical prostatectomy residuals, from March 28, 2001?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
September 1970, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The Board remanded this case in 
December 2004.

In the December 2004 remand, the Board referred the issue of 
entitlement to service connection on a secondary basis for 
depression.  Inasmuch as the RO has yet to adjudicate the 
referenced claim, the Board again refers the issue to the RO 
for immediate and appropriate action.


FINDINGS OF FACT

1.  The veteran has not had a recurrence of prostate cancer 
since March 1999.

2.  For the period from March 28, 2001, to June 1, 2003, 
residuals of prostate cancer with radical prostatectomy were 
not productive of recurrent symptomatic urinary tract 
infection requiring drainage/frequent hospitalization or 
requiring continuous intensive management; by obstructed 
voiding with urinary retention requiring intermittent or 
continuous catheterization; by urinary frequency with daytime 
voiding interval less than one hour, or awakening to void at 
least five times per night; or by urine leakage or 
incontinence requiring the wearing of absorbent materials 
needed to be changed two to four times per day.  

3.  For the period from June 2, 2003, to April 7, 2005, 
residuals of prostate cancer with radical prostatectomy were 
not productive of urine leakage or incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed needed to be changed more than four 
times each day.  
.
4.  For the period from April 8, 2005, the veteran's 
residuals of prostate cancer with radical prostatectomy are 
productive of urine leakage or incontinence requiring the 
wearing of absorbent materials which must be changed more 
than four times each day, but not by any impairment of renal 
function.  
.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for prostate cancer, with radical prostatectomy residuals, 
for the period from March 28, 2001, to June 1, 2003, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 
4.7, 4.10, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 
(2005). 

2.  The criteria for an evaluation in excess of 40 percent 
for prostate cancer, with radical prostatectomy residuals, 
for the period from June 2, 2003, to April 7, 2005, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, 
Diagnostic Codes 7527, 7528. 

3.  The criteria for an evaluation in excess of 60 percent 
for prostate cancer, with radical prostatectomy residuals, 
for the period since April 8, 2005, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, 
Diagnostic Codes 7527, 7528. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the veteran of the information and evidence needed 
to substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a 
duty to notify the veteran that he should submit all 
pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notices provided in February 2003 
and December 2004 correspondence, and a March 2003 statement 
of the case, among other documents, fulfilled the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  Further, the Board 
finds that VA has secured all available pertinent evidence 
for which he authorized VA to obtain.  In addition, he was 
examined in connection with his claim in April 2002 and April 
2005. 

The Board accordingly finds that VA's duty to assist the 
veteran has been fulfilled.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, the veteran did not receive any VCAA notice 
prior to the June 2002 rating decision which granted service 
connection for the disorder at issue, and assigned an initial 
20 percent evaluation therefor.  The June 2002 rating 
decision and March 2003 statement of the case, however, 
informed him of the criteria for establishing a higher 
evaluation, and explained why the criteria for a higher 
evaluation were not met in his case.  Supplemental statements 
of the case on file continued to explain the criteria to 
establish a higher rating.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the June 2002 adjudication did not affect the essential 
fairness of the adjudication.  The prior adjudication was not 
prejudicial to the appellant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The veteran has neither alleged nor shown prejudice 
from any error in the timing or content of the VCAA notices.  
Given the specificity of the VCAA notices, as well as the 
time afforded the appellant following the notices to respond, 
the Board finds that any error in the timing of the notices 
is harmless.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the prostate 
cancer, with radical prostatectomy residuals, and the Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14. 

Factual background

Briefly, as noted in the Introduction, the veteran's service 
ended in September 1970.  A June 2002 rating decision granted 
service connection for prostate cancer with radical 
prostatectomy residuals, evaluating the disorder as 20 
percent disabling effective March 28, 2001.  A September 2005 
rating decision increased the evaluation to 40 percent for 
the period from June 2, 2003, to April 7, 2005, and to 60 
percent for the period from April 8, 2005.

Private medical records from Brigham and Women's Hospital for 
1984 to April 2005 show that the veteran underwent a radical 
retropubic prostatectomy in March 1999 following the 
discovery of biopsy-proven prostate cancer.  A September 1999 
entry indicates that he had experienced urinary leakage since 
the surgery, and was using a penile clamp and one absorbent 
pad per day for the control of the leakage.  He reported 
dysuria and a constant urge, but denied any fevers, chills, 
or systemic symptoms.  Entries dated from December 1999 to 
May 2002 show that he reported using one absorbent pad per 
day for his symptoms.  A May 2001 entry notes that he had 
significant incontinence for three months after the surgery, 
but that continence thereafter improved.  The entry indicates 
that there was no evidence of cancer recurrence, and that he 
had nocturia once per evening.  

At a June 2001 urodynamic study, he reported diurnal 
frequency of up to 8 times in a day, and nocturia up to twice 
each night.  The study revealed no post-void residual volume.  

In December 2002, he reported using three to four absorbent 
pads per day, but explained that the pads were not 
particularly wet when changed-he just preferred to keep as 
dry as possible.  He also reported nocturia up to three times 
each night, and urinary incontinence several times each week.  
A video urodynamic study showed negligible post-void residual 
volume.  

An entry for June 2, 2003, shows that anticholinergic therapy 
had failed in the veteran.  He reported using three to four 
absorbent pads per day, but the pads were not very wet when 
they were changed.  The appellant indicated that he had an 
excellent stream.  When seen in December 2003, he reported 
using three absorbent pads per day, and described his 
incontinence as stable.  Urinalysis was negative for urinary 
tract infection.  Entries for March and June 2004 show that 
he reported changing his absorbent pads up to three times 
each day.  He reported in March 2004 that he voided with a 
good stream, but experienced leakage.

The report of a May 2001 VA orthopedic examination notes that 
the veteran underwent surgery in 1999 for prostate cancer, 
without evidence of metastasis; he reported no sequelae other 
than incontinence and some post-surgical nuisance complaints.

The veteran attended a VA examination in April 2002, at which 
time he denied any lethargy, weakness, or anorexia; he 
reported losing 10 pounds over the prior year.  He reported 
urinary frequency, urgency, as well as nocturia up to twice 
each night.  He reported decreased flow of stream but denied 
dysuria.  He indicated that his urinary incontinence required 
using one absorbent pad per day.  He explained that while 
immediately after his prostate surgery he was severely 
incontinent and required the use of a penile clamp, he had 
attained reasonable control over his voiding with muscle 
exercises.  He denied any history of urinary tract 
infections, bladder stones, renal colic, or acute nephritis.  
He denied any recent history of catheterization, drainage 
procedures, or diet therapy.  Physical examination disclosed 
no identified abnormalities.  The examiner concluded that the 
complications from the prostate cancer consisted of 
incontinence and erectile dysfunction.  The examiner 
diagnosed prostate cancer treated with radical prostatectomy; 
urinary incontinence; and erectile dysfunction.

At a May 2003 psychiatric examination, the veteran reported 
wearing absorbent pads on a continuous basis.

The veteran was examined by VA on April 8, 2005.  He reported 
that he urinated every hour during the day, and up to three 
times during the night, with occasional enuresis.  He 
reported using five absorbent pads per day.  He indicated 
that he had decreased force of stream, but he denied dysuria.  
The examiner diagnosed prostate cancer, status post radical 
prostatectomy, with no evidence of recurrence; urinary 
incontinence; and erectile dysfunction.  

Analysis

The RO evaluated the residuals of the veteran's prostate 
cancer under 38 C.F.R. § 4.115a, Diagnostic Code 7527, with 
an assigned 20 percent rating for the period from March 28, 
2001 to June 1, 2003; a 40 percent rating for the period from 
June 2, 2003 to April 7, 2005; and a 60 percent rating for 
the period from April 8, 2005.

The diagnostic code for prostate gland injuries, infections, 
hypertrophy and postoperative residuals are rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115a, Diagnostic Code 7527.

Pursuant to 38 C.F.R. § 4.115a, where diagnostic codes refer 
the decisionmaker to the following specific areas of 
dysfunction, only the predominant area of dysfunction shall 
be considered for rating purposes: renal dysfunction, voiding 
dysfunction, urinary frequency, obstructed voiding, and 
urinary tract infection.

A 30 percent evaluation is warranted for urinary tract 
infection with a recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  If there is poor renal function, rate as renal 
dysfunction.  No higher schedular evaluation is available.  
38 C.F.R. § 4.115a.

A 30 percent evaluation is warranted for obstructed voiding 
with urinary retention requiring intermittent or continuous 
catheterization.  No higher schedular evaluation is 
available.  Id.  

A 20 percent evaluation is warranted for urinary frequency 
with daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night.  A 40 
percent evaluation is assignable for daytime voiding interval 
less than one hour, or; awakening to void five or more times 
per night.  No higher schedular evaluation is available.  Id.  

A 20 percent evaluation is warranted for voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed less than two times per day.  A 40 percent evaluation 
is warranted for voiding dysfunction or incontinence 
requiring the wearing of absorbent materials which must be 
changed two to four times per day.  A 60 percent evaluation 
is warranted for voiding dysfunction or incontinence 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times each 
day.  No higher schedular evaluation is available.  Id.  

Malignant neoplasms of the genitourinary system warrant a 100 
percent evaluation.  Following the cessation of therapeutic 
procedures, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  If 
there has been no local reoccurrence or metastasis, rate on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic 
Code 7528.

The Board initially notes that the veteran was treated for 
prostate cancer in March 1999, and that the records since 
that time are silent for any suggestion of reoccurrence of 
malignancy, or of any metastasis.  Given the March 2001 
effective date for the grant of service connection for the 
prostate cancer, the Board finds that he is not entitled to 
assignment of a 100 percent evaluation for any period at 
issue.

The Board moreover finds that the record is silent for any 
complaints or findings suggesting renal dysfunction.  38 
C.F.R. § 4.115a.  Rather, the record clearly shows that the 
predominant residual of the prostate cancer in the veteran is 
urinary incontinence and leakage.  The veteran's service-
connected prostate cancer residuals are therefore properly 
rated under the criteria for evaluating voiding dysfunction.  

The Board also points out that while the veteran has erectile 
dysfunction resulting from his prostate surgery, that 
disorder is separately rated, and the appellant has not 
challenged the propriety of the rating assigned the erectile 
dysfunction. 

The evidence of record for the period prior to June 2, 2003, 
shows that the veteran did not require any treatment for 
urinary tract infections.  Nor did he demonstrate any 
obstructed voiding with urinary retention, or require 
catheterization at any point after March 1999.  Urodynamic 
studies in June 2001 and December 2002 showed the absence of 
any significant post-void residuals.  Moreover, the veteran 
never reported a daytime voiding interval of less than one 
hour, or awakening to void five or more times per night.  
Instead he reported voiding no more than eight times during 
the day, and no more than three times in the evening.  In 
addition, until December 2002, he consistently reported 
changing his absorbent pads only once per day.  Although he 
reported in December 2002 that he changed the pads three to 
four times in a day, he admitted that the pads were not 
particularly wet when changed.  For a higher rating based on 
urine leakage or incontinence, the leakage or incontinence 
must require the changing of absorbent materials two to four 
times each day.  Inasmuch as the veteran indicated in 
December 2002 that he did not change his pads because they 
were particularly wet, but rather because he wanted to stay 
as dry as possible, the Board finds that changing his 
absorbent pads in this case was not required more than once 
per day.

Accordingly, a rating in excess of 20 percent for urinary 
tract infection, obstructive voiding, urinary frequency, or 
urinary leakage or incontinence is not warranted for the 
period prior to June 2, 2003.

Effective June 2, 2003, the RO evaluated the disorder as 40 
percent disabling.  The evidence on file for the period from 
June 2, 2003 to April 7, 2005, shows that the veteran 
typically reported changing his absorbent materials for 
urinary leaks and incontinence three times a day, and never 
reported changing the materials more than four times each 
day.  A rating higher than 40 percent for urinary leakage or 
incontinence requires the necessary changing of absorbent 
materials more than four times each day.  The Board notes 
that while a 40 percent evaluation is also assignable where 
the use of an appliance is required, there is no suggestion 
in the record since September 1999 that the veteran has 
required the use of a penile clamp.  The Board notes that a 
30 percent evaluation is the maximum rating available for 
evaluating genitourinary disability on the basis of urinary 
tract infection and obstructed voiding, and that a 40 percent 
evaluation is the maximum rating available for evaluating 
such disability on the basis of urinary frequency.

Accordingly, a rating higher than 40 percent for the prostate 
cancer, with radical prostatectomy residuals, for the period 
from June 2, 2003 to April 7, 2005, is not warranted.

The RO assigned a 60 percent evaluation for the disorder 
effective April 8, 2005.  This is the maximum schedular 
evaluation assignable for voiding dysfunction.  As noted 
previously, none of the evidence on file suggests any renal 
dysfunction.  Accordingly, there is no basis for the 
assignment of a schedular rating in excess of 60 percent for 
prostate cancer, with radical prostatectomy residuals, for 
the period since April 8, 2005.

In short, there is no basis under any applicable diagnostic 
code for the assignment of a schedular rating higher than 20 
percent for prostate cancer, with radical prostatectomy 
residuals, for the period prior to June 2, 2003; to the 
assignment of a rating higher than 40 percent for the period 
from June 2, 2003 to April 7, 2005; and to the assignment of 
a rating higher than 60 percent for the period from April 8, 
2005.  Accordingly, the veteran's claim of entitlement to 
higher initial schedular evaluations for prostate cancer, 
with radical prostatectomy residuals, is denied.  38 C.F.R. 
§ 4.3.  Fenderson.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The veteran does not contend that the residuals 
of his prostate cancer interfere with his employment.  He 
works as the manager of a maintenance department, and denies 
any impairment of job function resulting from the prostate 
disorder.  Nor is there evidence that his prostate disorder 
has necessitated frequent periods of hospitalization or that 
the manifestations of the disability are unusual or 
exceptional.  In essence, the evidence shows that the 
manifestations of the prostate cancer, with radical 
prostatectomy residuals, are those contemplated by the 
schedular criteria.  There is no indication in the record 
that the average industrial impairment resulting from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Accordingly, in the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996);  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to a rating in excess of 20 percent for prostate 
cancer, with radical prostatectomy residuals, for the period 
from March 28, 2001, to June 1, 2003, is denied.

Entitlement to a rating in excess of 40 percent for prostate 
cancer, with radical prostatectomy residuals, for the period 
from June 2, 2003, to April 7, 2005, is denied.

Entitlement to a rating in excess of 60 percent for prostate 
cancer, with radical prostatectomy residuals, for the period 
since April 8, 2005, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


